DETAILED ACTION


	
REASONS FOR ALLOWANCE

	Claims 1-8, 10-14, and 16-22 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Gupte et al. (8,972,402) teaches Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for receiving, from computer-readable memory, a particular item of digital content distributed by a user through a computer-implemented social networking service; identifying, using the one or more processors, a set of items of digital content distributed by the user through the computer-implemented social networking service; receiving interaction data from the computer-readable memory; determining, based on the received interaction data, at least one of a user ranking score associated with the user and an item ranking score associated with the particular item of digital content; and storing the at least one of the user ranking score and the item ranking score in the computer-readable memory. (See Abstract).
	Arquette et al. (2013/0325755) teaches Techniques to optimize messages sent to a user of a social networking system. In one embodiment, information about the user may be collected by the social networking system. The information may be applied to train a model for determining likelihood of a desired action by the user in response to candidate messages that may be provided for the user. The social networking system may provide to the user a message from the candidate messages with a selected likelihood of causing the desired action. (See Abstract).

	Cathcart et al. (2013/0124626) teaches Equivalent concepts expressed across multiple domains are matched and associated with a metapage generated by a social networking system. User preferences expressed on multiple domains, represented as pages in a social networking system, may be organized by concept and shared with advertisers, third-party developers, and other users of the social networking system using the metapages generated for the concepts. Aggregated social information may be presented to users of the social networking system viewing a page associated with a metapage. Information presented on external websites may be used to link pages across multiple domains with a metapage generated on the social networking system. A best page may be determined for a concept embodied in multiple pages on the social networking system using a hierarchy of rules. A best page may also be determined for a user based on information about the user. (See Abstract).

	However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 01/13/2021. Claims 2-8, 10-14, 16-22 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/Primary Examiner, Art Unit 2449